Opinion oe the Court by
Judge Lindsay:
It is made to appear by the petition of the appellee, that the *584property owned by Kennedy at the time McOorkhill became his partner was valued at $6,000, and that in order to become an equal partner in the same, the latter agreed to pay either to Kennedy or to certain of his creditors holding' liens on such property the sum of $3,000.
J. G. Wilson, for appellant.

Barnett & Edwards, for appellees.

Of this amount he paid $1,000 in cash.
It further appears that out of the profits of the firm the debts of Hall and others ag’ainst Kennedy to the amount of $2,603.16 were paid. To one-half of this amount McOorkhill is entitled as a credit on his indebtedness to Kennedy, which leaves the accounts between them thus:
Original indebtness ................... $3,000.00
Amount paid in cash..................$1,000.00
One-half amount paid to Hall and others. . 1,301.59— 2,301.59
Balance still due .............................$ 698.^1
The proceeds of the agreed sale of the partnership effects were $2,657.45. To one-half of this amount, $1,328.72, McOorkhill was entitled, but from this amount there should be deducted thé $698.41 due to Kennedy on the original contract of partnership. This sum when deducted leaves $640.31, which ought to have been paid over to McOorkhill out of the proceeds of said agreed sale.
The error of the chancellor grows out of the assumption that McOorkhill owed the firm, when, in point of fact, his indebtedness was to Kennedy. The order made June 17th, 1870, requiring McOorkhill to pay into court $277.78 is erroneous, and the chancellor is directed to set the same aside, and hold it for nought. Further proceedings will be had consistent with this opinion.